DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	The step of positioning an electrical component within the mold (cl 1:10) is indefinite because it is unclear whether it is the component is inserted into the mold or the encapsulation chamber of the mold.  The instant specification recites inserting the component into the encapsulation chamber so that it can be encapsulated by the encapsulant.  The phrase “the mold” in the step of positioning should be changed to –the encapsulation chamber--. 
	The phrase “the bottom end” (cl 2, ln 3) lacks antecedent basis in the claim.
 	Correction is required.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP713248.  EP713248 teaches the claimed process as evidenced at col 18:30-col 19:21; col 19:17-20; and figs 7 and 9.
 	Regarding claim 1: A cast molding process for encapsulating an electrical component, the cast molding process comprising: 
 	providing a mold (EP713248: apparatus including upper unit 68 and lower unit 72), the mold comprising: 
 		an encapsulation chamber (EP713248: cavity 43) defined by: 
 			a housing (EP713248: upper die 76 and lower die 78) that comprises a solid outer wall (EP713248: protecting blocks 83/86), a permeable inner wall (EP713248: filter layers 88/89), and an air chamber (EP713248: die bodies 84/87) between the solid outer wall and inner wall, 
 			an open top (EP713248: the protecting block 83 with the opening formed by exhaust space 93 in constitutes the open top), 
 			a bottom (EP713248: the bottom surface of the lower die 78 constitutes the bottom), and 
 			an air inlet configured to introduce a gas into the air chamber (EP713248: exhaust space 93 also introduces air into the apparatus; col 19:17-20); 
 	positioning an electrical component within the mold (EP713248: figs 7 and 9); 
 	introducing an encapsulant into the mold between the electrical component and the permeable inner wall (EP713248: col 16:2-17; figs 7 and 9; molten resin is introduced into the cavity; it should be noted that any means of introducing the encapsulant is within the scope and breadth of “introducing”);
  	curing the encapsulant around at least a portion of the electrical component within the mold forming a combination casting (EP713248: col 19:10-12):; 
 	introducing pressurized gas into the air chamber to pass through the permeable inner wall separating the contact surface of the encapsulant from the mold (EP713248: col 19:17-20); and 
 	ejecting the combination casting from the mold (EP713248: col 19:15-21).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-6 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP713248 as applied to claim 1 above.
 	Regarding claim 3, EP713248 does not teach the specific shape of the electrical component.  However, the use of an insert with a specific shape is a mere obvious matter of choice dependent on the desired final product.  Since electrical components having the claimed shape are well-known in the electrical art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the claimed electrical component in the process of EP713248 in order to form diverse encapsulated electrical devices.
 	Regarding claim 4, EP713248 does not teach at least partially encapsulating the electrical component such that the top of the component is exposed.  However, the specific design of the encapsulated component is a mere obvious matter of choice dependent on the desired final product.  Since exposed electrical components are well-known in the encapsulated electrical device art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to leave the top of the electrical component of EP713248 (modified) exposed in order to form diverse encapsulated electrical devices.
 	Regarding claim 5, EP713248 does not teach at least partially encapsulating the electrical component such that the bottom of the component is exposed.  However, the specific design of the encapsulated component is a mere obvious matter of choice dependent on the desired final product.  Since exposed electrical components are well-known in the encapsulated electrical device art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to leave the bottom of the electrical component of EP713248 (modified) exposed in order to form diverse encapsulated electrical devices.
 	Regarding claim 6, EP713248 does not teach at least partially encapsulating the electrical component such that the top and bottom of the component are exposed.  However, the specific design of the encapsulated component is a mere obvious matter of choice dependent on the desired final product.  Since exposed electrical components are well-known in the encapsulated electrical device art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to leave the top and bottom of the electrical component of EP713248 (modified) exposed in order to form diverse encapsulated electrical devices.
 	Regarding claim 8, EP713248 does not teach the electrical component being a vacuum interrupter.  The use of a specific electrical component is a mere obvious matter of choice dependent on the desired final product.  Since vacuum interrupters are well-known in the encapsulated electrical device art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the claimed electrical component in the process of EP713248 in order to form diverse encapsulated electrical devices.
 	Regarding claim 9, EP713248 does not teach the encapsulant being a silicone rubber. The use of a specific material is a mere obvious matter of choice dependent on the desired final product.  Since silicone rubber is well-known in the encapsulated electrical device art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the claimed material in the process of EP713248 in order to form diverse encapsulated electrical devices.
 	Regarding claim 10, EP713248 does not teach the thickness of the cured encapsulant.  However, the specific thickness of the encapsulant is a mere obvious matter of choice dependent on the desired final product.  Since the claimed encapsulant thickness is well-known in the encapsulated electrical device art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to set the cured molten resin of EP713248 to have the claimed thickness in order to ensure sufficient protection to the electrical component.

Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H LEE whose telephone number is (571)272-1204. The examiner can normally be reached M-Th 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EHL
/EDMUND H LEE/Primary Examiner, Art Unit 1744